                       UNITED STATES DISTRICT COURT 
                      EASTERN DISTRICT OF WISCONSIN 
                                                  

 
DAVID L. JOHNSON,  
 
                    Plaintiff,                        
 
         v.                                                  Case No. 18‐CV‐613 
 
JON LITSCHER, et al.,  
 
                    Defendants. 
 
 
                                            ORDER 
 
 
       Plaintiff  David  L.  Johnson,  a  Wisconsin  state  prisoner  who  is  representing 

himself,  filed  a  complaint  (ECF  No.  1)  under  42  U.S.C.  §  1983  alleging  that  his 

constitutional  rights  were  violated  while  he  was  an  inmate  at  Waupun  Correctional 

Institution. He also filed a motion for leave to proceed without prepaying the filing fee. 

(ECF  No.  2.)  He  subsequently  filed  a  motion  to  add  parties  and  to  supplement  his 

complaint with factual matter. The court granted his motion to add parties (which was 

really  a  motion  to  substitute  a  name  for  a  Doe  placeholder)  and  denied  his  motion  to 

supplement the complaint. (ECF Nos. 11 and 12.)  

       Because  the  court  explained  that  all  allegations  should  be  contained  in  one 

document,  Johnson  filed  an  amended  complaint.  (ECF  No.  15.)  He  also  filed  another 
motion to add parties (ECF No. 16) and a motion for an order placing him away from 

danger  (ECF  No.  20).  He  also  filed  a  brief  and  declaration  in  support  of  a  motion  for 

temporary restraining order (ECF Nos. 17  and 18), although he  has not filed a motion 

for a temporary restraining order.  

       The  court  has  jurisdiction  to  resolve  Johnson’s  motions  and  to  screen  the 

amended complaint based on the Wisconsin Department of Justice’s limited consent to 

the  exercise  of  magistrate  judge  jurisdiction  as  set  forth  in  the  Memorandum  of 

Understanding between the Wisconsin Department of Justice and this court. 

                Motion for Leave to Proceed without Prepayment of the Filing Fee 

       The  Prison  Litigation  Reform  Act  (PLRA)  gives  courts  discretion  to  allow 

prisoners to proceed with their lawsuits without prepaying the $350 filing fee as long as 

they comply with certain requirements. 28 U.S.C. § 1915. One of those requirements is 

that they pay an initial partial filing fee. On April 23, 2018, the court ordered Johnson to 

pay  an  initial  partial  filing  fee  of  $1.00.  Johnson  paid  that  fee  on  May  4,  2018. 

Accordingly, the court will grant Johnson’s  motion to proceed without prepayment of 

the  filing  fee.  He  must  pay  the  remainder  of  the  filing  fee  over  time  in  the  manner 

explained at the end of this order. 

                               Screening of the Amended Complaint 

       The  court  is  required  to  screen  complaints  brought  by  prisoners  seeking  relief 

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. 



                                                  2
§  1915A(a).  The  court  must  dismiss  a  complaint  or  portion  thereof  if  the  prisoner  has 

raised  claims  that  are  legally  “frivolous  or  malicious,”  that  fail  to  state  a  claim  upon 

which  relief  may  be  granted,  or  that  seek  monetary  relief  from  a  defendant  who  is 

immune from such relief.  28 U.S.C. § 1915A(b). 

       To state a cognizable claim under the federal notice pleading system, a plaintiff is 

required  to  provide  a  “short  and  plain  statement  of  the  claim  showing  that  [he]  is 

entitled to relief[.]” Fed. R. Civ. P. 8(a)(2).  To state a claim for relief under 42 U.S.C. § 

1983,  a  plaintiff  must  allege  that:  1)  he  was  deprived  of  a  right  secured  by  the 

Constitution or laws of the United States; and 2) the deprivation was visited upon him 

by  a  person  or  persons  acting  under  color  of  state  law.  Buchanan‐Moore  v.  County  of 

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 

384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980).   

       The  court  is  obliged  to  give  a  plaintiff’s  pro  se  allegations,  “however  inartfully 

pleaded,”  a  liberal  construction.  See  Erickson  v.  Pardus,  551  U.S.  89,  94  (2007)  (quoting 

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). 

                              The Amended Complaint’s Allegations 

May 2017 Allegations 

       Johnson  alleges  that  on  May  4,  2017,  he  was  at  defendant  Sergeant  Jodi  Tritt’s 

station preparing to go to the law library for a three‐hour deadline pass. He asked Tritt 

to open his cell door so that he could go to the bathroom. Tritt told Johnson, “No way. 



                                                  3
That’s [too] bad,” and ordered him to go to the law library or she would cancel his pass. 

Johnson went to the law library and urinated on himself. Tritt ordered officers to take 

him  to  segregation  for  “pissing  on  himself.”  (ECF  No.  15  at  7.)  He  was  held  in 

confinement  for  60  days  without  a  hearing.  Although  Johnson  does  not  specifically 

allege  that  he filed  a complaint relating to this incident, he does  allege that  defendant 

Tonia Moon, Inmate Complaint Examiner, did not investigate his complaint. He alleges 

that  Moon  covered  for  Tritt  and  that  defendants  Foster  and  Litscher  were  aware  of 

Moon’s and Tritt’s actions but did nothing about it. 

Medical Allegations 

       Johnson  alleges  that  he  suffers  from  several  chronic  mental  and  physical 

ailments, including bipolar disorder, generalized anxiety, manic depressive moods that 

are treated with a psychotropic medication (quetiapine), as well as high blood pressure 

and severe rheumatoid arthritis. He alleges that on December 18, 2017, he was waiting 

in  the  bedtime  medication  line.  He  was  sweating,  pacing  with  anxiety,  and  having 

“mood/manic  mood”  because  he  had  not  received  his  noon  dose  of  quetiapine.  (ECF 

No.  15  at  3.)  Defendant  Sergeant  J.  Mungey  told  Johnson  that  a  bedtime  dose  of 

quetiapine  was  not  available.  Johnson  pleaded  with  Mungey  to  contact  the  Health 

Services Unit (“HSU”) so that he could get his medication.  

       Johnson  alleges  that  Mungey  called  Captain  Olsen,  who  along  with  several 

officers  pulled  out  tasers  and  handcuffed  Johnson.  They  walked  him  to  the  restricted 



                                               4
housing unit, where Johnson collapsed on the floor of a 4x4 strip cell. He was sweating 

and shaking and pleading with defendant Sergeant Beahm to contact a nurse so that his 

medication could  be administered. Johnson  alleges that  he laid  on  the floor of  the  cell 

for  two  hours,  again  pleading  with  Beahm,  who  told  Johnson  that  the  nurse  told  him 

that she did not need to see Johnson. Johnson was placed in solitary confinement for 60 

days without a hearing. He filed a grievance and alleges that Moon lied in her report. 

       On  April  4,  2018,  Johnson  was  put  in  segregation.  When  he  arrived,  Beahm 

confiscated  his  knee  braces,  back  brace,  and  hearing  aid.  He  was  denied  meal  trays, 

showers, recreation, and supplies due to segregation officers requiring inmates to stand 

at  their  cell  doors  when  officers  come  around.  Johnson  placed  a  note  on  his  cell  door 

that said, “PLEASE STOP” so that staff would stop at his cell (presumably because he 

could not hear them approach without the assistance of his hearing aid). Beahm ordered 

Johnson  to  take  down  the  note.  Johnson  filed  an  inmate  complaint.  He  alleges  that 

Moon  ignored  the  complaint  and  sent  it  back  to  him  with  no  investigation.  Overall, 

Johnson spent 30 days without his medical equipment and suffered from pain and other 

injuries to his health.  

Wisconsin Resource Center Allegations 

       Johnson was transferred to the Wisconsin Resource Center (WRC) from Waupun 

on May 3, 2018 for pre‐release programming. On May 11, 2018, defendant M. Summers 

confiscated Johnson’s  legal materials, which he needed to file his amended complaint, 



                                                 5
upon  his  return  from  the  library.  Summer  wrote  Johnson  a  conduct  report,  and  he 

received five days of room confinement without law library access as a result. Johnson 

alleges he received no hearing and that he was in disciplinary segregation until May 29, 

2018.  The  next  day  defendant  Robert  Kriz  told  Johnson  that  he  told  the  librarian  that 

Johnson was to receive no extra library time. Kriz also told Johnson that if he continued 

to work on legal issues at WRC he would be transferred back to Waupun.  

                                             Analysis 

       It appears that Johnson is attempting  to improperly bring unrelated claims in a 

single  case.  Under  Federal  Rule  of  Civil  Procedure  18(a),  “[u]nrelated  claims  against 

different  defendants  belong  in  different  suits”  to  prevent  prisoners  from  dodging  the 

fee  payment  or  three  strikes  provisions  in  the  Prison  Litigation  Reform  Act.  George  v. 

Smith,  507  F.3d  605,  607  (7th  Cir.  2007).  “A  party  asserting  a  claim,  counterclaim, 

crossclaim, or third‐party claim may join, as independent or alternate claims, as many 

claims  as  it  has  against  an  opposing  party.”  Fed.  R.  Civ.  P.  18(a).  Under  this  rule, 

“multiple claims against a single party are fine, but Claim A against Defendant 1 should 

not  be  joined  with  unrelated  Claim  B  against  Defendant  2.”  George,  507  F.3d  at  607. 

Moreover, joining multiple defendants in one action is proper only if “any right to relief 

is asserted against them jointly, severally, or in the alternative with respect to or arising 

out of the same transaction, occurrence, or series of transactions or occurrences; and any 




                                                 6
question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 

20(a)(2). 

       The  court  finds  that  Johnson’s  amended  complaint  violates  Rules  18  and  20 

because  it  advances  unrelated  claims  against  multiple  defendants,  one  of  which 

occurred  at  a  separate  prison.  Johnson  makes  four  sets  of  allegations:  the  May  2017 

allegations  against  Captain  Tritt  about  being  denied  use  of  the  toilet  at  Waupun;  his 

December 2017 allegations against Mungey, Olsen, and Beahm regarding his quetiapine 

at  Waupun;  his  April  2018  allegations  against  Beahm  and  Moon  about  his  medical 

devices  being  taken  away  while  in  segregation  at  Waupun;  and,  finally,  his  May  2018 

allegations  against  Summers  and  Kriz  at  WRC  for confiscating  his  legal  materials  and 

not letting him pursue this lawsuit.  

       The  court  in  George  instructed  that  such  “buckshot  complaints”  should  be 

“rejected.”  Id.  Therefore,  Johnson  may  not  proceed  on  his  amended  complaint.  The 

court  will  give  Johnson  an  opportunity  to  file  a  second  amended  complaint  that 

incorporates  only  properly  related  claims.  He  has  until  November  29,  2018,  to  do  so. 

Johnson may bring any unrelated claim not pursued in this case in a separate action or 

actions.  

       Johnson  is  advised  that,  because  an  amended  complaint  supersedes  a  prior 

complaint,  any  matters  not  set  forth  in  the  amended  complaint  are,  in  effect, 

withdrawn.  See Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 



                                                7
1056  (7th  Cir.  1998).  If  Johnson  files  a  second  amended  complaint,  it  will  become  the 

operative  complaint  in  this  action,  and  the  court  will  screen  it  in  accordance  with  28 

U.S.C. § 1915A.  

       Further, Johnson is advised that 42 U.S.C. § 1983 “creates a cause of action based 

on personal liability and predicated upon fault; thus, liability does not attach unless the 

individual  defendant  caused  or  participated  in  a  constitutional  violation.”  Vance  v. 

Peters,  97  F.3d  987,  991  (7th  Cir.  1996).  Moreover,  the  doctrine  of  respondeat  superior 

(supervisory liability) does not apply to actions filed under 42 U.S.C. § 1983. See Pacelli 

v.  deVito,  972  F.2d  871,  877  (7th  Cir.  1992).  Section  1983  does  not  create  collective  or 

vicarious  responsibility.  Id.  Thus,  with  respect  to  any  claim  or  claims  advanced  in  his 

amended  complaint,  Johnson  must  identify  the  individual  defendants  and  specify  the 

manner  in  which  their  actions,  or  failure  to  take  action,  violated  his  constitutional 

rights. 

                                       Motion to Add Parties 

       Johnson filed two motions to add parties. (ECF Nos. 16 and 22.) In this first, he 

asks to add Sergeant J. Mungey and Sergeant Beahm as defendants. (ECF No. 16.) In the 

second, he again asks to add Sergeant J. Mungey. Both Mungey and Beahm are already 

listed defendants, so the court will deny both his motions as moot. 

        

        



                                                   8
                    Temporary Restraining Order and Preliminary Injunction 

        On  July  12,  2018,  Johnson  filed  a  brief  (ECF  No.  17),  attached  to  which  was  an 

affidavit  of  Johnson  (ECF  No.  17‐1),  and  a  declaration  from  Johnson  (ECF  No.  18)  in 

support  of  a  motion  for  a  temporary  restraining  order  and  preliminary  injunction, 

although  he  did  not  file  an  actual  motion  for  a  temporary  restraining  order  and 

preliminary injunction. In his brief, affidavit, and declaration in support of motion for a 

temporary  restraining  order,  Johnson  alleges  that  on  June  27,  2018,  he  was  sexually 

assaulted by officers, who used excessive force against him in retaliation for filing this 

lawsuit.  Johnson  filed  a  separate  lawsuit  (18‐CV‐1122)  based  on  these  allegations.  If 

Johnson believes the defendants in that lawsuit still pose a continuing danger to him, he 

should file a motion for a temporary restraining order in that case. Even if Johnson had 

filed in this case a motion that corresponds with his brief, affidavit and declaration, the 

court would deny it because it relates to a separate (and already‐filed) lawsuit.  

                      Motion to Place Plaintiff Away from Imminent Danger 

        On  September  13,  2018,  Johnson  filed  a  motion  for  an  order  placing  him  away 

from  imminent  danger.  (ECF  No.  20.)  Johnson  again  alleges  that  he  was  sexually 

assaulted in retaliation for filing this lawsuit. He also alleges that the defendants have 

denied him due process and placed him in solitary confinement “for months since the 

filing  of  the  above  action  with  the  courts.”  (ECF  No.  20  at  2.)  Like  his  brief,  affidavit, 

and  declaration  in  support  of  a  motion  for  a  temporary  restraining  order  and 



                                                    9
preliminary injunction, this motion asks for relief based on the allegations in a separate 

lawsuit,  18‐CV‐1122.  Therefore,  if  he  needs  relief  relating  to  the  allegations  in  18‐CV‐

1122, he should file a motion in that lawsuit. The court denies his motion.  

                                             ORDER 

       The court GRANTS Johnson’s motions for leave to proceed without prepayment 

of the filing fee (ECF No. 2). 

       The court DENIES AS MOOT Johnson’s motions to add party (ECF No. 16 and 

22)  and  DENIES  Johnson’s  motion  for  an  order  placing  him  away  from  imminent 

danger (ECF No. 20).  

       The  court  ORDERS  that  Johnson  has  until  November  29,  2018  to  file  an 

amended  complaint  that  complies  with  Federal  Rules  of  Civil  Procedure  18  and  20. 

Failure to do so will result in dismissal of his lawsuit.  

       The court ORDERS that the agency having custody of Johnson shall collect from 

his  institution  trust  account the $349.00  balance of the  filing fee by collecting monthly 

payments  from  his  prison  trust  account  in  an  amount  equal  to  20%  of  the  preceding 

monthʹs income credited to his trust account and forwarding payments to the Clerk of 

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 

1915(b)(2).  The  payments  shall  be  clearly  identified  by  the  case  name  and  number 

assigned to this action. If Johnson is transferred to another institution, county, state, or 




                                                10
federal,  the  transferring  institution  shall  forward  a  copy  of  this  order  along  with  his 

remaining balance to the receiving institution. 

        The court ORDERS that a copy of this order be sent to the officer in charge of the 

agency where Johnson is confined.  

        The court ORDERS that, under the Prisoner E‐Filing Program, Johnson shall 

submit all correspondence and case filings to institution staff, who will scan and e‐mail 

documents to the court.1 If Johnson is no longer incarcerated at a Prisoner E‐Filing 

institution, he will be required to submit all correspondence and legal material to: 

                    Office of the Clerk 
                    United States District Court 
                    Eastern District of Wisconsin 
                    362 United States Courthouse 
                    517 E. Wisconsin Avenue 
                    Milwaukee, Wisconsin 53202 
      
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It 

will only delay the processing of the case.              

        The court advises Johnson that, if he fails to file documents or take other required 

actions by the deadlines the court sets, the court may dismiss the case based on his 

failure to prosecute. The parties must notify the clerk of court of any change of address. 

Failure to do so could result in orders or other information not being timely delivered, 

thus affecting the legal rights of the parties.   


 The Prisoner E‐Filing Program is mandatory for all inmates of Dodge Correctional Institution, Green 
1

Bay Correctional Institution, Waupun Correctional Institution, Wisconsin Secure Program Facility, 
Columbia Correctional Institution, and Oshkosh Correctional Institution. 


                                                  11
    Dated at Milwaukee, Wisconsin this 8th day of November, 2018. 
     
 
                                              
                                             WILLIAM E. DUFFIN 
                                             U.S. Magistrate Judge 




                                        12
